        Case 1:18-cv-01200-ALC-OTW Document 157 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RAVEN MOSES, et al.,                                           :
                                                               :
                                       Plaintiffs,             :   18-CV-1200 (ALC) (OTW)
                                                               :
                      -against-                                :         ORDER
                                                               :
GRIFFIN INDUSTRIES, LLC, et al.,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

          The parties appeared for a status conference on July 9, 2020. As directed at the

conference:

    •    By July 13, 2020, Griffin shall confirm to Plaintiffs whether it can access and produce
         electronic documents. In any event, Griffin is to complete its production by August 31,
         2020.

    •    Plaintiffs and ConEd shall prioritize discovery regarding the joint employer issue.

    •    Griffin and Plaintiffs to meet and confer regarding Griffin’s Rule 30(b)(6) witness and the
         date by which the Rule 30(b)(6) deposition notice will be served.

    •    Parties shall file a joint status letter on September 14, 2020.

         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: July 10, 2020                                                                Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
